Citation Nr: 1705963	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  14-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in pertinent part, denied a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for chronic pyelonephritis with chronic cystitis, rated as 40 percent disabling; degenerative joint disease (DJD) with limited extension of the right knee, rated as 30 percent disabling; DJD with limited flexion of the right knee, rated as 20 percent disabling; DJD with limited flexion of the left knee, rated as 10 percent disabling; DJD with limited extension of the left knee, rated as 10 percent disabling; hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling; resulting in a combined disability rating of 80 percent.

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment shall not be considered substantially gainful employment.  Generally, marginal employment is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is service-connected for chronic pyelonephritis with chronic cystitis, rated as 40 percent disabling; DJD with limited extension of the right knee, rated as 30 percent disabling; DJD with limited flexion of the right knee, rated as 20 percent disabling; DJD with limited flexion of the left knee, rated as 10 percent disabling; DJD with limited extension of the left knee, rated as 10 percent disabling; hearing loss, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling; resulting in a combined disability rating of 80 percent.  As such, he meets the threshold criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a).  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

The Veteran claims he has not worked full-time since January 1998 due to the severity of his bilateral knee disabilities.  The Veteran submitted the current claim on appeal for a TDIU in August 2012.  The record indicates the Veteran has not worked full-time since 1998.  See August 2014 Application for Increased Compensation Based on Unemployability.  While he attempted to work as a pastor for Charity Baptist Church, he was unable to perform his duties due to health problems and resigned in June 2011.  See November 2012 Charity Baptist Church letter.  It is unclear if he earned any income from this position.  Even so, the Veteran has not held any employment during the appeal period.

The Veteran was provided VA examinations in August 2011, November 2011, September 2012 and July 2014 to determine the severity of his service-connected disabilities.  The examiners also evaluated the impact of the service-connected disabilities on his ability to engage in substantially gainful employment. 

The August 2011 examiner noted there was a mild to moderate impairment for physical employment due to his right knee because he could only walk for 15-30 minutes and needed the support of a cane.  He also had pain in the knee on climbing.  There was a mild impairment for sedentary employment due to pyelonephritis because the Veteran needed to self-catheterize at least twice daily.

The November 2011 examiner noted that the Veteran's hearing loss interfered with his ability to diagnose certain problems on machinery.

The September 2012 and July 2014 examiners noted the Veteran's knee condition had a moderate to severe impact on his ability to work due to the difficulty to stand from a seated position, along with the support he needed to walk.

Also of record are several private treatment records.  In a January 2012 private treatment note, Dr. R.L.H. opined "[t]he only kind of job that he could do would be one where he could alternate sitting and standing at his discretion and use his cane."

In an October 2012 letter, Dr. G.K.L. observed the Veteran's arthritis made walking prohibitively difficult and would require a wheelchair.  He was also unable to stand up straight.  Dr. G.K.L. opined that these symptoms, along with other breathing related symptoms, made him unemployable.

In an April 2015 letter, FNP T.C.J. noted that the Veteran "continue[d] to have [a] significant amount of difficulty with ambulation."  While taking into consideration all of his symptoms, she opined that he was not suitable for any employment.

The Veteran worked as an electrician since leaving service.  Given the nature of the Veteran's past occupational experience, the inability to walk without assistance, stand straight, or climb ladders would significantly impede his ability to perform occupational tasks at a satisfactory level.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) (indicating a claimant does not have to be 100 percent unemployable in order to be entitled to TDIU).

Based on the foregoing, the Board finds that a TDIU is warranted.  While the evidence shows that the Veteran has significant nonservice-connected stage 4 kidney disease, congestive heart failure, and chronic obstructive pulmonary disease with asthma, the evidence also shows that the Veteran's service-connected disabilities, at least as likely as not, prevent gainful employment.  Resolving reasonable doubt in his favor, entitlement to TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    


ORDER

A TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


